J-S34001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: W.A.L.W., A MINOR                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.N.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 751 WDA 2022

                 Appeal from the Order Entered May 20, 2022
      In the Court of Common Pleas of Blair County Domestic Relations at
                         No(s): Docket No. 2022 AD1

    IN RE: K.V.R.W., A MINOR                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.N.S., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 752 WDA 2022

                 Appeal from the Order Entered May 20, 2022
      In the Court of Common Pleas of Blair County Domestic Relations at
                        No(s): Docket No. 2022 AD 1A


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                             FILED: OCTOBER 17, 2022

        A.N.S. (“Mother”) appeals from the May 20, 2022 Order that

involuntarily terminated her parental rights to W.A.L.W., born in September

2017, and K.V.R.W., born in October 2018 (collectively, “Children”). Upon

review, we affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34001-22



      A detailed factual and procedural history is unnecessary to our

disposition.   Briefly, on April 13, 2021, police responded to a report that

Mother was acting erratically, and that her home was "trashed.” Trial Ct. Op.,

dated 7/19/22, at 5. Upon investigation, police contacted the Blair County

Children, Youth, and Families (“the Agency”) to obtain emergency custody of

Children and subsequently committed Mother to a mental health facility. On

April 28, 2021, the trial court adjudicated then-three-year-old and then-two-

year-old Children dependent and placed them in a pre-adoptive foster care

home, where they remain. The court ordered Mother to complete a mental

health evaluation and a drug and alcohol evaluation and follow all

recommended treatment.       The court also ordered Mother to participate in

reunification services with Children, including visitation.

      Mother underwent inpatient drug and alcohol treatment in October

2021, was subsequently discharged to a halfway house, and left after two

weeks. Mother has not participated in a mental health evaluation and has not

visited with Children since June 2021.      Moreover, the Agency has not had

contact with Mother since November 2021.

      Children are thriving in their pre-adoptive foster home and are bonded

with their foster parents. In the home, they are receiving early intervention

services and have received extensive medical and dental care for neglected

issues.

      On January 14, 2022, the Agency filed Petitions for Involuntary

Termination of Parental Rights. The court appointed Children’s guardian ad

                                      -2-
J-S34001-22



litem (“GAL”) to serve as Children’s legal counsel, after concluding that the

dual role did not pose a conflict.    After a two-day hearing, the trial court

terminated Mother’s parental rights to Children on May 19, 2022.             The

Children’s GAL agreed with this decision.

      Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

      Mother raises a sole issue for our review: “Whether the honorable court

erred in terminating parental [rights] of [] Mother [] without the [Agency]

properly investigating placement resources where [C]hildren and Mother

might reside together.” Mother’s Br. at 4 (some capitalization omitted).

      In addressing Mother’s issue, we are mindful of our well settled standard

of review. When we review a trial court’s decision to grant or deny a petition

to involuntarily terminate parental rights, we must accept the findings of fact

and credibility determinations of the trial court if the record supports them.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “If the factual findings are

supported, appellate courts review to determine if the trial court made an

error of law or abused its discretion.” Id. (citation omitted). “Absent an abuse

of discretion, an error of law, or insufficient evidentiary support for the trial

court’s decision, the decree must stand.” In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. § 2511, governs

termination of parental rights, and requires a bifurcated analysis. “Initially,

the focus is on the conduct of the parent.” In re Adoption of A.C., 162 A.3d

                                      -3-
J-S34001-22



1123, 1128 (Pa. Super. 2017) (citation omitted).         “The party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct satisfies the statutory grounds for termination delineated in Section

2511(a).” Id. (citation omitted). "If the court determines that the parent’s

conduct warrants termination of his or her parental rights, the court then

engages in “the second part of the analysis pursuant to Section 2511(b):

determination of the needs and welfare of the child under the standard of best

interests of the child.” Id. (citation omitted).

      Mother does not challenge the trial court’s termination of her parental

rights pursuant to Section 2511(a) or (b), but rather avers that the Agency

failed to explore the possibility of the Children living with her in a “Mommy

and Me” program, and, therefore, the trial court abused its discretion when it

terminated her parental rights. Mother’s Br. at 5-6. Mother argues that the

Agency was “compelled to exhaust all reasonable alternatives” prior to

terminating her parental rights. Id. at 6. Mother further contends that the

trial court terminated her parental rights in error when the court failed to

consider the prospect of her “and [C]hildren entering a mutual residential

program.”     Id.   Essentially, Mother argues that the Agency failed to

demonstrate that it made reasonable efforts to reunify her and Children prior

to filing the termination petition. Mother fails to cite to the record or any

relevant legal authority to support her arguments, and, as explained below,

our Supreme Court has rejected this very argument.




                                      -4-
J-S34001-22



       In In the Interest of: D.C.D., 105 A.3d 662, 672-75 (Pa. 2014), our

Supreme Court rejected the argument that an agency must provide

reasonable efforts to enable a parent to reunify with a child prior to the

termination of parental rights.        While the Court recognized that an agency

cannot deny a parent services and then condemn him or her for a lack of

progress in an area the services would have addressed, the Court held that

exertion of reasonable efforts is not a statutory prerequisite to the termination

of parental rights under the Adoption Act. Id. at 672. Stated another way,

“[n]either subsection (a) nor (b) requires a court to consider the reasonable

efforts provided to a parent prior to termination of parental rights.” Id.

       Mother’s underdeveloped argument is meritless and does not entitle her

to relief.1 Our review of the record supports the trial court’s termination of

Mother’s parental rights pursuant to Section 2511(a) and (b).

       Order affirmed.




____________________________________________


1 We also note that Mother’s Brief is woefully insufficient. Mother fails to
include a statement of the scope of review, a statement of the case, or a
summary of the argument in compliance with Pa.R.A.P. 2111. Further, Mother
fails to provide a synopsis of evidence, citations to relevant legal authorities,
or reference to the record in her argument section as required by Pa.R.A.P.
2119. We decline to quash Mother’s appeal, however, because our appellate
review of Mother’s sole argument was not hampered by the shortcomings in
her Brief.

                                           -5-
J-S34001-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          -6-